DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 2/4/22.  Claims 1-6 and 8-22 are pending. Claims 21 and 22 are newly added. Claims 4 and 14 remain withdrawn. 
Rejections Withdrawn
	3. The rejection of claims 1-3, 5-13 and 15-20 under 35 U.S.C. 112, first paragraph, because the specification, while enabling for treating an obesity-related disorder, atherosclerosis or a coagulation disorder, the method comprising administering to a subject in need thereof an effective amount of an activator of IFNλ receptor, does not reasonably provide enablement for the preventing an obesity-related disorder, atherosclerosis or a coagulation disorder, the method comprising administering to a subject in need thereof an effective amount of an activator (any) of IFNλ receptor is withdrawn because Applicants have amended claim 1 to remove the prevention language.
	4. The rejection of claims 1, 2, 3, 5, 6, 7, 15, 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn because Applicants have amended claim 1. 
5. The rejection of claims 1, 2, 3, 5-9, 11 and 15-18 under 35 U.S.C. 102 (a)(1) as being anticipated by Cummins et al. (WO2009/152152 of record) is withdrawn because of Applicants claim amendments with respect type III interferons. In addition, Applicants also argue that the reference has not disclosed that IFN-λ but IFN-α (type -I).

Claim Rejections - 35 USC § 103 (new)
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a. Claim 1, 2, 3, 5, 6, 8, 9, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (WO2009/152152 of record) in view of Moore et al.,(U.S. P.G. Pub No. 20110263484, Pub Date Oct. 27, 2011) and Brady et al., (U.S. P.G. Pub No. 20070041936, Pub Date Feb 22, 2007).
Cummins reference teaches treating obesity in a patient by reducing body weight or inducing weight loss by administering interferon in mammals including humans (pg.6, lines 15-22). It is disclosed that interferons include interferon-lambda (p.6, lines1-5). This meets the limitation of claims 1-3, 5, 16 and 18 partially. Adding interferon lambda will inherently activate the interferon-lambda receptor. The reference also teaches administering an anti-obesity agent in combination with interferon (pg.6, lines 25-30). For example, phentermine (pg. 7, lines 6-8). This reads partially on claims 6 and 17. The interferon may be human or homologous in origin (pg.7, line32- pg.8, line 1). Thus, meeting partially the limitation of claims 8 and 9. The oral, intraperitoneal, subcutaneous administration is disclosed in pg. 5, lines 30-34 and pg. 7, lines20-25. Again, this meets the limitation of claim 11 partially. Interferon in pharmaceutical composition is disclosed in pg. 10, lines 3-9. This partially reads on claim 15. The reference of Cummings has not disclosed that IFNλ is a typeIII IFN as claimed in claim 1.
The Donnelly et al. reference discloses that although, type I IFNs (IFN-α/β) and type III IFNs (IFN-λ) signal via distinct receptor complexes (Fig. 3), they activate the same intracellular signaling pathway and many of the same biological activities, including antiviral activity, in a wide variety of target cells (abstract). There are at least 3 types of IFNλ proteins (Fig. 3). In humans, 3 distinct but closely related IFN-λ proteins, IFNλ1, λ2, and λ3 (also known as IL-29, IL-28A, and IL-28B, respectively) form the type III IFN family (p.556, col.1). The reference teaches that expression of the type III IFNs (IFN-λs) and their primary biological activity are very similar to the type I IFNs (p.560, col.1).
Brady et al., reference teaches that IL-28 or IL-29 and inhibitors of their activity are expected to have a variety of therapeutic applications including treatment of diseases which require immune regulation, including autoimmune diseases such as rheumatoid arthritis, multiple sclerosis, myasthenia gravis, systemic lupus erythematosis, and diabetes [0138]. It is disclosed that, recent reports have highlighted the role of type I interferons in the prevention of viral-induced diabetes by inducing a strong antiviral state in pancreatic beta cells early during viral infection [0143]. This prevented the loss of beta cells due to viral-induced cell death and autoimmunity that accompanies it [0143]. Cysteine mutant IL-28 or IL-29 also induce an antiviral state in cells that express the IL-28 receptor [0143]. IL-28 receptor is highly expressed in pancreatic tissue and therefore IL-28 and IL-29 may play a role in prevention of viral- induced diabetes due to beta cell death [0143]. In addition, the role of type I interferons in prevention of viral-induced diabetes may be extended to other viral-induced autoimmune diseases and therefore, IL-28 and IL-29 may also play a role in prevention of other diseases such as muscular sclerosis, lupus, and viral-induced autoimmune diseases in tissues that express the IL-28 receptor [0143].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Cummings et al., with that of Donnelly et al. and Brady et al., to treat a patient suffering from obesity-related disorder (diabetes) by administering to a subject in need thereof an effective amount of an activator IFNλ receptor, wherein IFNλ receptor is an IFNλ polypeptide. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from obesity-related disorder (diabetes) because Cummings et al discloses treating obesity in a patient by reducing body weight or inducing weight loss by administering interferon (including IFNλ) in mammals including humans. In addition, Brady et al. teaches that IL-28 or IL-29 can be used to treat viral-induced diabetes. Further, there is reasonable expectation of success because Donnelly et al. reference discloses that although, type I IFNs (IFN-α/β) and type III IFNs (IFN-λ) signal via distinct receptor complexes (Fig. 3), they activate the same intracellular signaling pathway and many of the same biological activities.

7b. Claims 12, 13 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al. (WO2009/152152 of record) in view of Donnelley et al. (2010, J of Interferon & Cytokine Research, Vol. 30, No.8, pp.555-564) and Brady et al., (U.S. P.G. Pub No. 20070041936, Pub Date Feb 22, 2007) as applied to claims 1, 2, 3, 5, 6, 8, 9, 11 and 15-18 above, and further in view of Egli et al., (U.S.P.G. Pub No. 20150307590, Pub Date Oct. 29, 2015).
The teachings of Cummins, Donnelley et and Brady et al. have been disclosed above.
Egli et al., teaches the IFNλ1-4 [0046-0049]. Thus, teaching the limitation of claim 19. The reference discloses PEGylation of polypeptide [130-136]. This meets the limitation of claim 10. The reference also teaches peptide containing one or more PEG moieties [0130]. This meets the limitation of claim 20. This modification can enhance serum half-life of a subject immunomodulatory peptide are of interest [130]. The dosage administration weekly, bi weekly etc. are disclosed [0231, 0247]. This meets the limitation of claim 12. Various dosages contemplated are disclosed [0246]. This meets the limitation of claim 13. SEQ ID NO: 1 of the instant invention shows only 99% identity to the ’590 application. SEQ ID NO: 2 of the reference is identical to SEQ ID NO: 2 of the instant invention. These teachings meet the limitations of claims 21 and 22.
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Cummings et al., Donnelly et al. and Brady et al., with that of Egli et al., to treat a patient suffering from obesity-related disorder by administering to a subject in need thereof an effective amount of an activator IFNλ receptor, wherein IFNλ receptor is an IFNλ polypeptide (SEQ ID NO: 2). Further, pegylating the polypeptide will increase the serum half-life of the polypeptide. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from obesity-related disorder because Cummings et al discloses treating obesity in a patient by reducing body weight or inducing weight loss by administering interferon (including IFNλ) in mammals including humans. There is reasonable expectation of success because Donnelly et al. reference discloses that although, type I IFNs (IFN-α/β) and type III IFNs (IFN-λ) signal via distinct receptor complexes (Fig. 3), they activate the same intracellular signaling pathway and many of the same biological activities.
Conclusion
	8. No claims are allowed.
9.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645